Citation Nr: 0501105	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Teresita C. Velasquez


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran, who had recognized 
active service in July 1943 and from January 1944 to June 
1946.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Manila Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran died in October 1979; cardiorespiratory 
arrest due to septicemia due to chronic myelogenous leukemia 
is certified as the cause of his death.  

2.  Cardiovascular disease, respiratory disease, septicemia, 
and leukemia were not manifested in service; cardiovascular 
disease or leukemia was not manifested in the first 
postservice year; and there is no competent evidence linking 
the veteran's death-causing illnesses to service.
 
3.  The veteran did not have any service-connected 
disabilities, and service connected disability did not 
contribute to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1310, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
requirements of the VCAA are met.  

VA has fully complied with the mandates of the VCAA.  Service 
connection was initially denied as not well-grounded, but was 
thereafter reconsidered on the merits, and well-groundedness 
is not an issue.  The veteran was provided a copy of the 
September 2002 decision that denied her claim on the merits.  
In that decision, a September 2003 statement of the case 
(SOC), and an October 2003 supplemental SOC she was notified 
of the evidence necessary to substantiate her claim, and of 
what was of record.  By correspondence in October 2001 (prior 
to the September 2002 rating decision) and November 2003, she 
was notified of the VCAA and how it applied to her claim.  
The October 2001 and November 2003 letters, September 2003 
SOC, and October 2003 supplemental SOC clearly cited the 
changes in the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help the appellant get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
notified that evidence submitted within a year would be 
considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the appellant was not specifically advised to submit 
everything she had pertinent to her claim, she was advised 
that VA would obtain any Federal government records, 
including any VA treatment records and that if she completed 
the provided releases VA would assist her in obtaining any 
records she identified.  This notice was essentially 
equivalent to telling her to submit everything she had 
pertinent to the claim.  In one form or another she has 
received all mandated notice; she is not prejudiced by any 
technical notice deficiency along the way.  

Regarding the duty to assist, the record includes a June 1946 
Affidavit for Philippine Army Personnel, medical 
certificates, and treatment records from Veterans Memorial 
Hospital.  All identified pertinent available records have 
been obtained.  The duty to assist requirements appear to be 
substantially met.  The appellant is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  His death certificate 
reveals that he died in October 1979 at the age of 57 and 
lists the cause of his death as cardiorespiratory arrest 
due to septicemia due to chronic myelogenous leukemia.  No 
other significant conditions are listed. 

The veteran's service records consist of a June 1947 
processing affidavit which, under the heading wounds or 
illnesses incurred in service lists none.   
 
Postservice medical records include a January 1976 report 
from Dr. E.B. that included diagnoses of malignant malaria, 
splenomegaly, and secondary anemia.  Dr. E.B indicated that 
the veteran began to seek treatment for the above-mentioned 
disorders in July 1947.  A March 1976 rating decision denied 
service connection for malaria with splenomegaly and anemia 
because the disability was not shown to be related to 
service.

A medical certificate from Dr. C.S. received in February 2000 
indicates that he treated the veteran from 1973 to 1975 for 
myelogenous leukemia.  Medical records from Veterans Memorial 
Hospital from July to September 1975 and from September to 
October 1979 show treatment for chronic myelogenous leukemia 
and splenomegaly.  In May 2002, in response to a request for 
medical records, Dr. C.S. indicated that the records were 
unavailable.  In her June 2003 Notice of Disagreement, the 
appellant claimed that the veteran acquired malaria in 
service and that the malaria caused his leukemia.  

A medical certificate from Dr. C.S. indicated that he treated 
the veteran from 1973 to 1975 for myelogenous leukemia and 
malaria relapse.  Dr. C.S. noted that the veteran's first 
malaria attack was during his recognized active service, and 
that previous treatment records had been damaged.  He noted 
that the certification was issued at the request of the 
appellant.   

III.	Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  It is 
not sufficient to show that a service- connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). 38 U.S.C.A. § 1154(b) does not create a presumption 
of service connection for a combat veteran's alleged 
disability; the appellant is still required to meet the 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, both of which require competent medical evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic diseases, 
including cardiovascular disease and leukemia, if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The veteran's death certificate lists the cause of his death 
as cardiorespiratory arrest due to septicemia due to chronic 
myelogenous leukemia.  Neither cardiovascular disease nor 
leukemia is shown by competent evidence to have been present 
in service or manifested to a compensable degree in the first 
postservice year.  There is no competent evidence that 
septicemia was manifested in service.  Consequently, service 
connection for such diseases (and ultimately the cause of the 
veteran's death) on the basis that they were incurred in 
service (or may be presumed to have been incurred in service) 
is not warranted.  
The appellant claimed in her NOD that during service the 
veteran had malaria, which ultimately caused his leukemia.  
The record does not support her theory of causation.  There 
is no contemporaneous evidence that the veteran had malaria 
in service.  Later recollections by his physicians to that 
effect are not supported by any clinical records, and are 
inconsistent with contemporaneous records (e.g. the 
Philippine Army processing affidavit in 1947).  More 
significantly, there is no competent (medical) evidence to 
the effect that the veteran's myelogenous leukemia resulted 
from a bout malaria.  As a layperson, the appellant is not 
competent to render an opinion in a matter requiring 
specialized medical knowledge, such as medical diagnosis or 
etiology.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required." Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The preponderance of the evidence is against the appellant's 
claim; hence, it must be denied.

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


